      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-2(c)
      WASSERMAN, JURISTA & STOLZ, P.C.                                  Order Filed on February 5, 2020
      110 Allen Road, Suite 304                                         by Clerk
                                                                        U.S. Bankruptcy Court
      Basking Ridge, NJ 07920                                           District of New Jersey
      Phone: (973) 467-2700
      Fax: (973) 467-8126
      Counsel for Robert M. Pietrowicz
      LEONARD C. WALCZYK

      In Re:                                            Chapter 13

      WILLIAM CHARLES HOVEY,                            Case No. 19-28149

                                                        Honorable Rosemary Gambardella
                                             Debtors.
                                                        Hearing Date:



                              STIPULATION AND CONSENT ORDER FURTHER
                              EXTENDING TIME TO OBJECT TO DISCHARGE


     The relief set forth on the following page, numbered two is hereby ORDERED.




DATED: February 5, 2020
(Page 2)

Debtor:                         William Charles Hovey

Case No.:                       Case No.: 19-28149(RG)

Caption of Order:   Stipulation and Consent Order Extending Time to Object to Discharge
_____________________________________________________________________________________

          THIS MATTER, having been brought before the Court upon the application of

Wasserman, Jurista & Stolz, P.C., counsel for creditor Robert M. Pietrowicz, and the Court having

set a bar date to object to discharge of December 23, 2019; and the Court having extended said bar

date from December 23, 2019 to February 23, 2020 pursuant to a prior Stipulation and Consent

Order submitted and approved on December 11, 2019; and for good and sufficient cause appearing

for the entry of this Order;

          IT IS ORDERED, that the deadline to file complaint to challenge discharge of certain

debts by Robert Pietrowicz shall be further extended from February 23, 2020 to June 21, 2020.

          This Order does not preclude said creditor from seeking further extension of the June 21,

2020 deadline to challenge dischargeability of debts.

The undersigned hereby consent to the form,
content and entry hereof as an Order of the Court.

WASSERMAN, JURISTA & STOLZ, P.C.                                          DEAN SUTTON, ESQ.
Attorneys for Creditor,                                                   Attorneys for Debtor,
 Robert M. Pietrowicz                                                      William Charles Hovey



By:     /s/ Leonard C. Walczyk                                            By: /s/ Dean Sutton                               .
      LEONARD C. WALCZYK                                                     DEAN SUTTON


DATED: January 29, 2020                                                   DATED: January 29, 2020



S:\8584 William Charles Hovey\Stipulation and Consent Order Further Extending Time to Object to Discharge to 6-21-20.docx
